Citation Nr: 0312827	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  97-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right inguinal hernia.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.  

5.  Entitlement to an initial compensable rating for cervical 
spine disability from March 2, 1996, to September 20, 2000.  

6.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine disability since September 21, 2000.  

7.  Entitlement to an initial compensable rating for 
bilateral patellofemoral pain syndrome.  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1985 to March 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
June 1997, the veteran testified before a hearing officer at 
the RO.  In December 1998, the Board remanded the case to the 
RO for additional development, and it has now been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claims, and 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The medical evidence doe not indicate that the veteran 
currently has degenerative joint disease of the knees.  

3.  From March 2, 1996, to November 6, 1996, the veteran's 
PTSD was manifested primarily by sleep disturbances, 
intrusive thoughts related to stressful events in service, 
difficulty making emotional connections, hypervigilance and 
exaggerated startle response, with no more than definite 
social or industrial impairment.  

4.  From November 7, 1996, to May 11, 1999, the veteran's 
PTSD continued to be manifested primarily by sleep 
difficulties including nightmares; he reported no suicidal or 
homicidal ideation, and during that period he was in school 
and worked at least part of the time, either on his own or 
for others, with no more than definite social or industrial 
impairment.  

5.  From May 12, 1999, to September 20, 2000, the veteran's 
PTSD was manifested primarily by sleep disturbances including 
nightmares, irritability and outbursts of anger, anxiety, 
estrangement from others, suicidal ideation and inability to 
concentrate; during most of the period he was unable to 
maintain substantially gainful employment mainly because of 
his service-connected PTSD.  

6.  Since September 21, 2000, the veteran's PTSD has been 
manifested by sleep difficulties including nightmares during 
which he hit his wife, intrusive thoughts of stressful events 
in service, outbursts of anger, hypervigilance, occasional 
suicidal ideation, difficulty concentrating and estrangement 
from others; his PTSD is characterized by occupational and 
social impairment with deficiencies in most areas, including 
work and family relations.  During this period, the veteran's 
service-connected PTSD resulted in severe, but not total, 
social and industrial impairment.  

7.  Prior to the veteran's October 1996 hernia surgery, there 
was bulging of the right inguinal area with coughing and 
complaints of pain; since then, the veteran has complained of 
intermittent pain in the right inguinal area; no recurrence 
of a right inguinal hernia has been demonstrated.  The 
veteran's right inguinal hernia residuals are comparable to 
no more than a postoperative recurrent hernia that is readily 
reducible and well supported by truss or belt.  

8.  The veteran's bilateral pes planus is productive of 
severe impairment.

9.  From March 2, 1996, to April 11, 1999, the veteran's 
cervical spine disability was manifested by tight and tender 
neck muscles with painful motion of the cervical spine.  

10.  From April 12, 1999, to September 20, 2000, the evidence 
includes no complaints or objective finding related to the 
veteran's cervical spine.  

11.  Since September 21, 2000, the veteran's cervical spine 
disability has been manifested by tight and tender neck 
muscles with painful motion and complaints of flare-ups of 
pain and stiffness.  

12.  The veteran's patellofemoral pain syndrome of the right 
knee is manifested by crepitance, minimal limitation of 
motion, mild laxity and complaints of pain.

13.  The veteran's patellofemoral pain syndrome of the left 
knee is manifested by crepitance, minimal limitation of 
motion, mild laxity and complaints of pain.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).  

2.  From March 2, 1996, to November 6, 1996, the criteria for 
a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 3.159 
(2002).  

3.  From November 7, 1996, to May 11, 1999, the criteria for 
a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411 (2002).  

4.  From May 12, 1999, to September 20, 2000, the schedular 
criteria for a rating of 100 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 
4.3, 4.130, Diagnostic Code 9411 (2002).  

5.  Since September 21, 2000, the schedular criteria for an 
initial rating of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411 (2002).  

6.  The criteria for an initial rating in excess of 10 
percent for residuals of a right inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7338 
(2002).  

7.  The criteria for an initial 30 percent rating for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5276 (2002).  

8.  From March 2, 1996, to April 11, 1999, the criteria for 
an initial 10 percent rating for cervical spine disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5290 (2002).  

9.  From April 12, 1999, to September 20, 2000, the criteria 
for an initial compensable rating for cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5290 (2002).  

10.  Since September 21, 2000, the criteria for an initial 
rating in excess of 10 percent for cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5290 (2002).  

11.  The criteria for an initial 10 percent rating for 
patellofemoral pain syndrome of the right knee have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.20, 4.71a, Diagnostic Code 5257 (2002).  

12.  The criteria for an initial 10 percent rating for 
patellofemoral pain syndrome of the left knee have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.20, 4.71a, Diagnostic Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in January 1997 and supplemental statements of the case 
in July 1997 and February 2003.  In those documents, the RO 
informed the veteran that it had reviewed service medical 
records, VA examination reports and VA medical records in 
conjunction with his claims.  In those documents, the RO also 
notified the veteran of the requirements for service 
connection for degenerative arthritis on a direct and 
presumptive basis and of the criteria for ratings higher than 
those initially assigned for his service-connected PTSD, 
right inguinal hernia, bilateral pes planus, cervical spine 
disability and bilateral patellofemoral pain syndrome.  In 
the February 2003 supplemental statement of the case, the RO 
outlined the provisions of the VCAA in detail.  In a letter 
dated in March 2003, the RO again told the veteran about the 
VCAA and notified him that he should identify the names and 
addresses of health care providers who had treated him for 
the disabilities at issue and notified him that VA would 
attempt to obtain those records or that he could do so.  The 
Board is satisfied that the veteran has been advised what 
evidence he should submit and what evidence VA would obtain 
on his behalf, in accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran has undergone multiple VA examinations.  In 
addition, the RO obtained the veteran's service medical 
records and VA outpatient records and hospital summaries 
pertaining VA treatment since service.  The veteran has 
reported on multiple occasions that he has attempted to 
obtain medical records concerning treatment he received for 
his PTSD from a psychologist associated with the "MacV" 
center, but states that those records are not available.  The 
veteran has identified no other medical evidence that may be 
relevant to his claims.  In addition, the veteran provided 
testimony at the June 1997 hearing.  After the veteran 
complained about the hearing officer and requested another 
hearing before a different hearing officer, the RO scheduled 
the veteran for an additional hearing in March 1998.  The 
veteran failed to report for that hearing.  He and his 
representative have provided written argument in conjunction 
with his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claims and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claims.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

II.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Service Connection

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including arthritis, if 
such disease is shown to have been manifest to a compensable 
degree within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Degenerative joint disease of the knees

Background

The service medical records show that the veteran injured his 
left knee in April 1992; the clinical assessment was 
traumatic synovitis.  X-rays of the left knee at 


that time showed no abnormalities.  Subsequently, the veteran 
was treated for bilateral knee complaints on multiple 
occasions and was diagnosed as having bilateral 
patellofemoral pain syndrome.  X-rays of the knees were 
requested in April 1995 to rule out degenerative changes.  
The radiologist's impressions following X-rays in April 1995 
were normal right knee and normal left knee.  At pre-
employment counseling in June 1995, the veteran reported that 
he had arthritis in both knees.  

X-rays of both knees taken at the VA examination in April 
1996 showed that the joint spaces were well maintained, and 
there was no evidence of fracture or dislocation.  On 
clinical examination, the veteran reported that his knees 
began to ache after about 2 hours of farm work.  He said that 
about a third of the time he woke up in the morning with a 
great deal of stiffness in his knees and it took him about a 
half an hour to really get them moving.  On examination, the 
knees were stable without effusion and McMurray testing was 
negative.  There was mild crepitance under the patellae, and 
on the left there was some parapatellar tenderness to 
palpation.  The diagnosis was early degenerative joint 
disease of the knees with possible chondromalacia.  

At the RO hearing in June 1997, the veteran testified that in 
1994 or 1995, a doctor at Fort Campbell said he had arthritis 
in his knees.  At the VA orthopedic examination in April 
2000, the veteran complained of bilateral knee pain while 
standing for long periods of time.  On examination, range of 
motion of both knees was extension to 3 degrees and flexion 
to 130 degrees, actively, and extension to 3 degrees and 
flexion to 133 degrees, passively.  It was noted X-rays 
showed no signs of degenerative joint disease in either knee.  
At the September 2000 VA orthopedic examination, the veteran 
complained of pain, weakness, stiffness, swelling and locking 
of his knees.  He said his knees gave way once a week and 
that he had flare-ups of knee problems every 2 to 3 weeks.  
After examination, the diagnosis was patellofemoral pain 
syndrome.  



Analysis

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case there is no current medical evidence that the 
veteran has degenerative joint disease of the knees, as the 
only diagnosis related to the veteran's knees at the most 
recent VA examination in September 2000 was patellofemoral 
pain syndrome, and the most recent X-rays in April 2000 
showed no signs of degenerative joint disease in either knee.  
The Board acknowledges there was a clinical diagnosis of 
early degenerative joint disease of the knees at the April 
1996 VA examination.  The Board cannot, however, find that it 
supports the grant of service connection for degenerative 
joint disease of the knees, as it was not supported by X-ray 
findings of degenerative changes of the knees in service or 
at the April 1996 examination, nor have there been X-ray 
findings of degenerative changes of the knees at any time 
since service.  Further, at neither the April 1996 
examination nor at any other time within a year after 
service, was there a showing of symptoms associated with the 
clinical diagnosis of degenerative joint disease of the knees 
that would warrant a compensable rating, which would be 
required for the award of service connection for arthritis of 
a knee on a presumptive basis under 38 U.S.C.A. § 1112 and 
38 C.F.R. §§ 3.307, 3.309.  In this regard, the physician at 
the April 1996 examination did not identify limitation of 
motion of either knee, painful motion of either knee or any 
other kind of functional loss that he associated with the 
diagnosis 


of "early degenerative joint disease" of the knees.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2002).  

As was noted above, the veteran testified at the June 1997 
hearing that a physician in service told him in 1994 or 1995 
that he had arthritis of his knees.  This, however, is an 
account of what a physician purportedly said.  Such an 
account, filtered as it was through a layman's sensibilities, 
is not competent medical evidence, and the Board accords such 
statements no weight of probative value.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  

The Board is left with the history of arthritis of the knees 
the veteran gave in service at pre-employment counseling in 
June 1995 and his own opinion that he has degenerative joint 
disease of the knees related to service.  It is now well 
established that a layperson without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(2) ("competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience).  The Court has further 
held that a veteran's assertions, no matter how sincere, are 
not probative of a nexus between the claimed disability and 
an in-service disease or injury.  See Voerth v. West, 13 Vet. 
App. 118, 120 (1999).  The veteran's statements and testimony 
are not, therefore, probative of the presence of arthritis of 
the knees either in service or currently.  

In view of the foregoing, the Board finds that there is no 
competent and probative evidence of record that indicates 
that the veteran currently has degenerative joint disease of 
the knees or that the "early degenerative joint disease of 
the knees" diagnosed in April 1996 was manifest to a 
compensable degree within a year after separation from 
service.  As the preponderance of the evidence is against the 
claim, it must be denied.  



IV.  Service-connected disability ratings

Laws and Regulations - general

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.  

PTSD

PTSD rating criteria

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
rating mental disorders, including PTSD, as set forth in 38 
C.F.R. §§ 4.125-4.132 (redesignated as 38 C.F.R. §§ 4.125-
4.130).  See 61 Fed. Reg. 52,695-702 (1996).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The RO has evaluated the veteran's claim 
under both the old criteria (for the period March 2, 1996 
forward) as well as the revised regulations (for the period 
from November 7, 1996 forward).  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect through November 6, 1996, a 30 percent 
disability rating required definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating 
contemplated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and situations with psychoneurotic symptoms so 
reducing reliability, flexibility, and efficiency levels as 
to result in considerable industrial impairment.  A 70 
percent rating encompassed severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people with psychoneurotic symptoms that 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 100 percent rating under the rating criteria in effect 
prior to November 7, 1996, was warranted: where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or where there was 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.132 (1996).  The Court has held that the criteria 
for the 100 percent schedular rating under the regulations in 
effect prior to November 7, 1996, provide three independent 
bases for assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130 (2002).  Under that formula, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Under the new criteria, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2002).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

PTSD factual background

The veteran filed his claim for service connection for PTSD 
in March 1996.  A rating decision by the RO in June 1996 
granted service connection for PTSD and assigned an initial 
rating of 10 percent, effective from the day following the 
veteran's separation from service in March 1996.  The veteran 
entered disagreement with the initially assigned rating.  
Subsequently, during the appeal, the RO in September 2002 
awarded an initial 30 percent rating, effective from March 
1996 for the entire period of the claim.  

The veteran contends that his service-connected PTSD is more 
severely disabling than represented by a 30 percent rating 
and warrants a higher rating because of the symptoms he 
experiences, including difficulties with work.  

The only medical evidence pertaining to the veteran's PTSD 
that is dated prior to November 1996 is the report of a VA 
examination held in April 1996.  At that time the veteran 
complained of poor sleep with initial insomnia, some middle 
insomnia and frequent nightmares related to deaths of a 
civilian and servicemen during his participation in Operation 
Just Cause in Panama while he was in service.  He admitted to 
bouts of feeling depressed, helpless and hopeless with 
frequent thoughts of death, but no current suicidal or 
homicidal thoughts or plans.  The veteran reported recurrent, 
intrusive and distressing memories and nightmares of deaths 
in service, some loss of interest in activities, difficulty 
with making emotional connections with others, hypervigilance 
and exaggerated startle response.  The physician said the 
veteran's PTSD was mild in severity.  

A VA general progress note dated in September 1997 shows that 
the veteran then was reporting difficulty with sleep 
including thrashing around in bed and nightmares.  He 
reported no suicidal or homicidal ideation.  It was noted 
that the veteran was seeing a psychologist twice a week for 
therapy.  It was also noted that the veteran was in school 
and had started a business of his own.  In view of the 
therapy scheduled, it was agreed that a VA physician would 
see the veteran only for medications.  In December 1997, it 
was noted that the veteran was back to work, i.e., was 
working at a boat trailer company.  In a general progress 
noted dated in August 1998, it was noted that the veteran's 
problems included depression and that he was back in school 
and was not working at present.  

At a May 1999 VA PTSD examination, the physician noted that 
the veteran reported that since his discharge from service, 
he had worked in a factory, but he stated "they kept letting 
me go."  He said his most recent employment had been in the 
fall of 1998 when he worked doing filing at an office.  His 
longest employment since discharge had been for 6 months 
while working at the factory.  The veteran also stated that 
he helped some on the family dairy farm.  He said that he had 
been attending college and was studying computer science.  He 
reported that last year he earned A's and B's, but was now 
earning C's and D's and was barely passing.  He attributed 
this to difficulty concentrating and low motivation.  The 
veteran reported that a psychologist had treated him since 
the summer of 1996, with both individual and group therapy.  
He said he had lately dropped out of treatment to the point 
he was going only once every couple months.  

At the May 1999 examination, the veteran reported chronic 
difficulty with sleep, stating he went to bed between 3 and 5 
in the morning and sometimes stated awake all night.  He 
reported that when he could sleep, he awakened frequently and 
was bothered by dreams.  He said his wife told him that he 
had hit and kicked her while sleeping.  He said that 
sometimes he would leap out of bed and then awaken and not be 
aware of what he was doing.  He said his sleep problems had 
been increasing recently.  The veteran said that his 
concentration was "no good" and that he thought about 
suicide a lot.  His plan was that he would create some sort 
of disturbance where he would be shot by a police officer.  
He denied any current plans of suicide.  The veteran admitted 
to problems with irritability and angry outbursts and stated 
he had difficulty getting close to people.  The veteran 
reported he had had some chronic depression since service, 
with variable severity.  He stated that at times he believed 
he could hear somebody calling his name, but denied other 
hallucinations or delusions.  He acknowledged that he had a 
habit of repeatedly checking the doors over a dozen times and 
also checking on his young son.  

During the examination, the veteran was irritable and 
appeared anxious and uncomfortable.  At times he seemed very 
distracted and at other times seemed to be holding in a lot 
of anger.  He had some difficulty with registration and 
recall of three items, requiring two repetitions to correctly 
register the items.  He was able to recall only one of the 
three items after 5 minutes.  He affect was angry and 
anxious, and his insight and judgment were impaired by his 
anxiety and anger.  He was unshaven and dressed in clothing 
that seemed somewhat small for him.  The Axis I diagnosis was 
PTSD, chronic major depression and nicotine dependence.  The 
physician estimated the current GAF at 33.  She said the 
veteran was unable to maintain gainful employment and his 
performance in school was slipping.  She said the veteran 
indicated he had few, if any, social contacts.  She said he 
indicated occasional combative behavior, passive suicidal 
thoughts, depressed mood with helplessness and hopelessness 
and significant anxiety.  

The veteran was hospitalized in May 2000 at a VA hospital in 
Texas.  He was expressing concern regarding his inability to 
cope with intrusive thoughts and memories and recurrent 
depression.  He had recently lost his latest job.  He 
reported he had had more than 20 jobs, most recently as a 
diesel mechanic/salesman.  The veteran said that he lost jobs 
due to either personal conflict or difficulty due to flat 
feet and his legs hurting.  On admission he reported he had 
been sleeping less, approximately 4 to 5 hours per night, had 
lost 10 pounds over the past two weeks and felt increased 
fatigue and decreased interest in sports or social 
activities.  

At mental status examination on admission, the veteran was 
noted to be neat, with a crew cut, in pajamas and Army boots.  
His mood and affect were mildly depressed, frustrated and of 
decreased range.  At that time, there were no hallucinations 
or suicidal or homicidal ideations.  There was one series of 
auditory hallucinations the day following admission, with no 
recurrences.  The physician said the veteran's 
PTSD/depression became stable with medication.  There was 
improvement during hospitalization, and at discharge the 
veteran was said to express good insight into his condition 
and the necessity of medical management.  GAF scores were 45 
on admission and 70 on discharge.  

After he retuned to Missouri, the veteran entered a VA 
hospital in August 2000.  He was admitted for suicidal 
ideation and homicidal ideation.  He had become angry and had 
thrown his child against a couch.  He had chronic suicidal 
ideation, which had been present for 4 years.  He admitted to 
continuing vague suicidal ideation, but no definitive 
homicidal ideation.  He denied delusions and hallucinations.  
The diagnosis was PTSD.  He was enrolled in a treatment 
program, but refused to participate and stayed in his bed 
almost all of the time.  After 7 days, it was felt there was 
no point in keeping the veteran in the hospital, as he was 
not actively participating in groups or individual therapy.  
GAF was reported as 58 upon discharge.  

At a VA PTSD examination in September 2000, the veteran 
reported continuing sleep difficulties including nightmares 
related to service several times a week.  His wife told him 
that during the nightmares he lashed out and hit her.  He 
stated that he frequently did not find sleep restful or 
refreshing and felt tired in the morning.  He also reported 
intrusive thoughts of stressful events in service that 
interfered with his ability to concentrate and focus on the 
present.  He also described being hyperalert, hypervigilant 
and "jumpy," as well as being generally irritable and 
having outbursts of anger.  He talked about having difficulty 
getting along with others and having less social interaction 
than in the past.  

At the examination, the veteran said that he had moved to 
Texas hoping to get a "new start."  He said it did not work 
out.  He and his wife had no friends or relatives there and 
he was fired from a job as a tour guide after 2 to 3 weeks 
because he was too argumentative with the customers.  He said 
that he had subsequently worked in a sales job, at which he 
was unsuccessful, and also had worked as a management trainee 
at a restaurant.  The job was stressful, but he said what 
ended it was his physical inability to be on he feet to the 
extent necessary.  He said that two weeks before the 
examination he had started a job that involved moving parts 
in a factory and was not sure how it would work out.  The 
veteran stated that he had a total of two and one-half years 
of college, though not continuous attendance.  He said that 
when he was last enrolled he was finding it increasingly 
difficult to focus and thought he simply needed a break, but 
had not returned to college since then.  

The Axis I diagnosis was PTSD and major depression, and the 
GAF score was 50.  The physician said the rating on the GAF 
was based on the PTSD symptomatology, specifically including 
the recurrent and intrusive recollections of his experiences, 
the sleep disturbances, startle responses, decreased 
interaction with others, irritability, estrangement form 
others, hypervigilance and difficulty concentrating.  The 
physician said that he spoke separately with the veteran's 
wife who appeared to be a reliable informant.  She confirmed 
specifically the sleep disturbance and the veteran hitting 
her in his sleep.  The physician said that from the wife's 
description this occurred more frequently than the veteran's 
description would indicate.  The veteran's wife also talked 
about the veteran's social isolation and confirmed this and 
other symptoms.  

VA outpatient records show that as of February 2001, the 
veteran was again enrolled in college extension computer 
science courses.  It was noted that the veteran's PTSD 
symptoms were chronic with nightmares and anxiety the most 
prevalent symptoms, though somewhat less frequent and 
intense.  The examiner reported a GAF of 45.  In April 2001, 
the veteran reported that his college classes were going 
well.  His PTSD symptoms remained chronic and affected him on 
a daily basis, but were more manageable.  There was no 
suicidal or homicidal ideation.  The GAF score was 50.  When 
he was next seen in January 2002, the veteran arrived as a 
walk-in stating he had been feeling increasingly agitated and 
depressed over the past several months.  He reported a recent 
altercation with a neighbor and said he believed it would 
have ended in violence had someone not intervened.  The 
veteran denied suicidal ideation, but reported thoughts of 
harming others, though no one specific.  Two days later, his 
individual therapist reported the diagnosis of PTSD and 45 as 
the GAF score.  

When seen by his VA individual therapist in April 2002, it 
was noted that the veteran continued to progress with his 
studies and was holding down a job while raising children and 
trying to maintain a relationship with his wife.  It was 
noted that because of those stresses, an exacerbation of PTSD 
symptoms had accelerated, but the veteran felt they were 
still manageable.  He reported transient suicidal ideation 
with no plan or intent.  There was no current homicidal 
ideation.  The therapist reported a GAF of 50.  

At a meeting with a VA PTSD support group leader in May 2002, 
the veteran was noted to be having difficulty accepting the 
fact that PTSD would probably be with him the rest of his 
life.  The veteran talked about nightly nightmares and 
difficulties sleeping.  He also talked about feelings of 
anger.  

A VA history and physical mental status examination report 
indicates that the veteran was hospitalized in mid-September 
2002 after having run out of medication two weeks earlier.  
He reported that his mood was depressed and irritable and 
that his nightmares and flashbacks had been getting worse 
recently.  He said he would wake up from a nightmare with 
palpitations and sweating and was unable to return to sleep 
for some time.  He had a fight with his wife on the day of 
admission.  He denied any current suicidal/homicidal 
thoughts, plan or intent.  Medications were refilled, and his 
wife said she felt safe about the veteran going home.  The 
GAF score assigned on discharge was 58.  

A VA hospital discharge summary shows that the veteran was 
hospitalized in late September 2002 reporting he was feeling 
very stressed out and very angry at everything.  His wife 
reported that on the day of admission, he had thrown things 
at the wall and had broken lamps.  The veteran reported that 
his sleep and appetite had been poor with decreased 
concentration and decreased energy levels.  He said he felt 
tired all the time and that his interests were completely 
down.  On mental status examination at the time of admission, 
the veteran's speech was decreased and non-fluent.  His mood 
was very irritable, and his affect was very labile.  Suicidal 
ideation was present with no plans.  There was no homicidal 
ideation.  His insight and judgment were poor.  

On hospital admission, the veteran was restarted on his 
medications, with adjustments, and he gradually improved 
after attending groups and individual therapy.  At discharge 
four days later, the veteran said he was feeling much better.  
He was no longer suicidal, his mood was better, concentration 
was improved and he was feeling less guilty about his current 
situation and about his military activity.  He denied any 
suicidal or homicidal ideation, plan or intent.  He denied 
any ideas of reference, and his insight and judgment appeared 
to be good.  Admission GAF was 40, and discharge GAF was 60.  

The veteran saw his VA therapist in late October 2002 and at 
that time said he was feeling much better having made the 
deans list despite not feeling well in September.  He 
reported no suicidal or homicidal ideation.  The therapist 
noted that the veteran's PTSD symptoms remained chronic and 
affected him daily.  He said the symptoms were chronic, but 
currently manageable.  The GAF score was 45.  

PTSD analysis

Rating from March 2, 1996, to November 6, 1996

During the period from March 2, 1996, to November 6, 1996, 
only the old rating criteria may be considered with respect 
to the veteran's PTSD claim.  The only evidence available for 
that period indicates that that the veteran's PTSD was 
manifested primarily by sleep disturbances, intrusive 
thoughts related to stressful events in service, difficulty 
making emotional connections, hypervigilance and exaggerated 
startle response.  These symptoms do not support a rating in 
excess of 30 percent under the old rating criteria, as there 
is no indication of considerable social or industrial 
impairment at that time, which would be required for a 50 
percent rating under the old criteria.  The veteran did 
report variable concentration and did poorly on serial seven 
subtractions, which the physician said was possibly due to 
anxiety.  He was, however, able to correctly spell "world" 
forward and backward, correctly identify the previous three 
presidents and remembered two out of three items after five 
minutes.  Although the veteran reported frequent thoughts of 
death, there was no suicidal or homicidal ideation.  Based on 
these examination results, the Board finds that the 
preponderance of the evidence is against finding that prior 
to November 7, 1996, the veteran's PTSD produced considerable 
social or industrial impairment.  An initial rating in excess 
of 30 percent must therefore be denied for the period from 
March 2, 1996, to November 6, 1996.  

Rating from November 7, 1996, to May 11, 1999

From November 7, 1996, to May 11, 1999, there is no evidence 
of considerable social or industrial impairment, which would 
warrant a 50 percent rating under the old criteria, nor is 
there any indication that the veteran's reported symptoms 
would meet or approximate those required for a 50 percent 
rating under the new criteria.  In this regard, the evidence 
shows that during this period, the veteran's PTSD continued 
to be manifested primarily by sleep difficulties including 
nightmares.  He reported no suicidal or homicidal ideation.  
The evidence indicates that during the period he was in 
school and worked at least part of the time, either on his 
own or for others.  The evidence indicates that he was seeing 
a psychologist twice a week for therapy, but, as was 
explained earlier, records pertaining to that treatment are 
not available.  During that period the veteran was seeing a 
VA physician only for medications.  Under the circumstances, 
there is no basis for finding considerable social or 
industrial impairment, which would be required for a rating 
in excess of 30 percent under the old rating criteria.  
Further, the available evidence does not demonstrate 
difficulty in establishing and maintaining effective work and 
social relationships during that period, nor does it show any 
other of the symptoms that match or approximate those that 
would warrant a rating in excess of 30 percent under the new 
rating criteria.  The Board therefore concludes that the 
preponderance of the evidence is against an initial rating in 
excess of 30 percent from November 7, 1996, to May 11, 1999.  

Rating from May 12, 1999, to September 20, 2000

For the period from May 12, 1999, to September 20, 2000, the 
evidence is sufficient to raise a reasonable doubt as to 
whether the veteran's PTSD symptoms produced totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
38 C.F.R. § 4.132 (1996).  The evidence shows that during 
this period, at a VA examination on May 12, 1999, the 
veteran's PTSD was manifested primarily by sleep disturbances 
including nightmares, irritability and outbursts of anger, 
anxiety, estrangement from others, suicidal ideation and 
inability to concentrate; during most of the period he was 
unable to maintain substantially gainful employment mainly 
because of his service-connected PTSD.  

The evidence indicates that during this period the veteran 
experienced increased difficulties with concentration, 
increased sleep difficulties with frequent nightmares and 
violent behavior during his sleep, including hitting his 
wife, chronic suicidal ideation and one occasion in which he 
admitted to thoughts of harming others.  At the May 1999 VA 
PTSD examination, the examiner estimated a current GAF of 33 
noting the veteran was unable to maintain gainful employment 
and that his performance in school was slipping.  As noted 
earlier, a GAF score between 31 and 40 may signify major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; child 
frequently beats up younger children.)  

The evidence indicates that from May 12, 1999, to September 
20, 2000, the veteran had various jobs, but was generally 
unable to maintain employment, mainly because of his service-
connected PTSD.  He was hospitalized in May 2000 and August 
2000 because of his PTSD, and although his GAF score at 
admission in May 2000 was 45, he was unable to cope with his 
intrusive thoughts and memories and recurrent depression and 
had lost another job.  During that hospitalization, he was 
not expressing suicidal or homicidal ideation, but did 
experience auditory hallucinations, which have not been 
disassociated from his PTSD.  Although the assigned GAF at 
hospital discharge was 70 reflecting only mild symptoms at 
that moment, by August 2000, when he was next hospitalized, 
the veteran was admitted for suicidal and homicidal ideation; 
he had become angry and had thrown his child against a couch.  
Although the GAF score assigned at discharge was 58, 
reflecting moderate symptoms, the veteran had stayed in his 
bed almost all of the time having refused to participate in 
PTSD treatment programs.  

There is indication of general improvement of PTSD symptoms 
at the time of the September 21, 2000, VA examination.  In 
view of the depth and severity of the veteran's PTSD symptoms 
and his inability to retain substantially gainful employment 
during the period from May 12, 1999, to September 20, 2000, 
the evidence raises a reasonable doubt as to whether the 
veteran's PTSD symptoms were productive of totally 
incapacitating psychoneurotic symptoms during the period.  
Resolving such doubt in favor the veteran, the Board finds 
that, for the period from May 12, 1999, to September 20, 
2000, with application of the old rating criteria, the 
schedular criteria for an initial rating of 100 percent for 
PTSD have been met.  

September 21, 2000, to present

After review of the evidence, the Board finds that for the 
period from September 21, 2000, to the present it supports a 
70 percent schedular rating under the old or new criteria.  
Although at the September 21, 2000, VA examination and later, 
the veteran had continuing sleep difficulties including 
nightmares during which he hit his wife, intrusive thoughts 
of stressful events in service, outbursts of anger, 
hypervigilance, difficulty concentrating and estrangement 
from others, he reported suicidal ideation less frequently 
and only once reported thoughts of harming others.  At the 
September 21, 2000, VA examination, the physician assigned a 
GAF score of 50 based on the veteran's PTSD symptoms.  
Thereafter, the veteran was regularly seen by a VA therapist 
who consistently reported GAF scores of 45 or 50.  He 
reported a GAF score of 50 in April 2001 when the veteran 
reported that college classes were going well, but reported a 
GAF score of 45 in January 2002 when the veteran reported 
increased agitation over several months and an altercation 
that would have ended in violence but for intervention by 
others.  By April 2002, it was noted that the veteran was in 
school and holding down a job but had an exacerbation of PTSD 
symptoms with transient suicidal ideation, at which time the 
therapist reported a GAF of 50.  In May 2002, the veteran 
reported nightly nightmares, difficulty sleeping and feelings 
of anger, and the record shows that the veteran was 
hospitalized twice in September 2002 because of worsening of 
his PTSD symptoms.  Although a GAF score of 58 was assigned 
at discharge from the mid-September 2002 hospitalization, by 
late September 2002 when the veteran was again admitted to 
the hospital, the assigned GAF score was 40.  At discharge 
from the second September 2002 hospitalization the assigned 
GAF score was 60, but by late October 2002, the VA therapist 
again assigned a GAF score of 45.  

GAF scores of 45 and 50 reflect serious symptoms or serious 
impairment in social or occupational functioning.  Such 
"serious" symptoms or "serious" impairment is encompassed 
by a 70 percent rating under the old rating criteria for 
"severe" impairment due to PTSD.  The GAF Scale scores of 
58 and 60 assigned at hospital discharge from the two 
respective hospitalizations in September 2002 reflect only 
moderate symptoms or moderate difficulty in social or 
occupational function while the GAF score of 40 at the time 
of the second September 2002 hospital admission reflects 
impairment in reality testing or major impairment in several 
areas.  

Overall, the disability picture since September 21, 2000, is 
predominately one of severe PTSD with the intensity and 
severity of the symptoms ameliorated when the veteran has 
been hospitalized.  Resolving all doubt in the veteran's 
favor, the Board finds that, for the period from September 
21, 2000, to the present, the schedular criteria for an 
initial 70 percent for PTSD have been met under both the old 
and new criteria.  

The evidence shows that the veteran's service-connected PTSD 
during this period is characterized by occupational and 
social impairment with deficiencies in most areas, including 
work and family relations.  His nightmares, sleep problems 
and intrusive thoughts interfere with his social 
relationships, work and school, as do his irritability and 
problems with anger control.  Although he has not shown 
general neglect of hygiene or spatial disorientation, at 
times during the period the veteran has shown suicidal 
ideation, illogical, obscure or irrelevant speech and 
difficulty adapting to the stresses of work and school.  In 
light of the applicable law, the Board concludes that the 
disability picture presented by the veteran's PTSD during the 
period from September 21, 2000, to the present meets the 
criteria for a 70 percent rating under the new rating 
criteria.  

The Board has reviewed the evidence to determine whether a 
100 percent rating is warranted under the old or new rating 
criteria for the period from September 21, 2000, to the 
present.  As to the old rating criteria, the evidence does 
not demonstrated that from September 21, 2000, the veteran's 
PTSD has resulted in virtual isolation in his community, that 
it has resulted in profound retreat from mature behavior or 
has prevented him from obtaining or retaining employment.  In 
this regard, the Board notes that the veteran was able to 
attend college classes during the period, and the record 
indicates that the veteran was actively working during at 
least part of the period, and there is no indication that he 
lost a job or was unable to keep a job during the period 
solely because of the PTSD.  The GAF scores of 45 and 50 
reflect "serious" impairment in social or occupational 
functioning, which are encompassed by a 70 percent rating 
under the old rating criteria for "severe" impairment due 
to PTSD.  

With respect to the new rating criteria, the Board concludes 
that from September 21, 2000, to the present, the veteran's 
PTSD has not produced total occupational and social 
impairment required for a 100 percent rating.  The competent 
medical evidence of record does not demonstrate that the 
veteran exhibits a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives or his own name.  
The veteran himself does not appear to contend that he 
suffers from such problems.  He generally appears to be able 
to function acceptably on a daily basis.  The medical and 
other evidence of record thus contains no support for the 
assignment of an initial 100 percent rating for the veteran's 
PTSD under the new rating criteria for the period from 
September 21, 2000, to the present.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
initial rating in excess of 70 percent for the veteran's PTSD 
under either the old or new rating criteria for the period 
from September 21, 2000, to the present.  

Right inguinal hernia

The veteran's service-connected right inguinal hernia has 
been rated by the RO under the provisions of Diagnostic Code 
7338.  Under this diagnostic code, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion.  The current 10 percent 
rating is warranted where the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for a 
small hernia that is postoperative and recurrent or 
unoperated irremediable, and not well supported by a truss, 
or not readily reducible.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7338.  

In its June 1996 rating decision, the RO granted service 
connection for a right inguinal hernia with a noncompensable 
rating based on the assessment made in service in July 1988 
when the veteran was seen with complaints following heavy 
exertion.  The veteran's disagreement with the noncompensable 
rating led to this appeal.  

Review of the record shows there was no indication of the 
presence of a right inguinal hernia at an April 1996 VA 
examination, but VA outpatient records show the veteran 
complained of pulling pain in his right groin after lifting 
furniture in August 1996.  Examination showed bulging in the 
right inguinal area with coughing.  He continued to have 
right groin pulling and fullness without a discrete bulge.  
He also complained of throbbing pain in the right groin with 
prolonged standing.  Examination in October 1996 revealed a 
right direct inguinal hernia with a very loose external ring.  
The veteran underwent same day surgery in October 1996 for 
right inguinal hernia repair.  Two weeks later, the incision 
was well healed, and there was very minimal swelling.  The 
veteran was advised to undertake no strenuous activity for 
six weeks, as limited by pain.  

At the RO hearing in June 1997, the veteran testified that he 
still felt some twinges in the right inguinal area when he 
was lifting things or was pushing a lot.  He said he still 
found himself checking to see whether there was bulging.  The 
veteran testified that he had to stop work for a while before 
and after the hernia surgery.  Thereafter, in a July 1997 
rating decision, the RO awarded a 10 percent rating from the 
day following separation from service in March 1996 to the 
date of surgery in October 1996.  As of that date, the RO 
assigned a temporary total convalescent disability rating 
under the provisions of 38 C.F.R. § 4.30, with resumption of 
the 10 percent rating effective in December 1996.  The 
veteran continued his appeal of the initial rating for his 
right inguinal hernia.  

At a VA examination in September 2000, the examiner found no 
inguinal hernia, but noted the history of the right inguinal 
hernia repair in 1996.  Later VA outpatient records include 
no complaint or finding concerning residuals of the right 
inguinal hernia.  

On review of the record, the Board finds no basis for a 
rating in excess of 10 percent for residuals of the right 
inguinal hernia before or after the temporary total rating 
associated with the surgery for the hernia repair.  With no 
clinical evidence of record of the hernia being irremediable, 
not well supported by a truss or not readily reducible before 
the surgery and no evidence of recurrence after the surgery, 
the veteran's complaints of pain warrant no more than the 
current 10 percent rating under Diagnostic Code 7338 and do 
not more closely approximate the criteria for a 30 percent 
evaluation under Diagnostic Code 7338.  The preponderance of 
the evidence is against a rating in excess of the currently 
assigned initial 10 percent rating, and the appeal must be 
denied.  Although the veteran implicitly asserts that his 
pain warrants a higher rating, with no evidence of any 
recurrence of the right inguinal hernia, his claim must be 
denied, as the weight of evidence is against it.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (The Board is 
entitled to discount the weight, credibility, and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence).  

In this analysis the Board has taken into consideration the 
degree of disability associated with the veteran's right 
inguinal hernia before and after the October 1996 hernia 
repair.  The Board has found that the subjective and 
objective evidence does not meet or approximate the criteria 
for a rating in excess of the currently assigned initial 10 
percent rating exclusive of the convalescent period, which is 
not the subject of his appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


Bilateral pes planus

A 10 percent rating is warranted for moderate bilateral pes 
planus manifested by the weight-bearing line over, or medial 
to, the great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral pes planus manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

Review of the medical evidence shows that since separation 
from service the veteran has complained of bilateral foot 
pain.  Multiple physical examinations have shown obvious 
bilateral flat feet, and this has reportedly been confirmed 
on X-rays.  In December 1996, a VA podiatrist found flexible 
pes planus of both feet with forefoot varus.  Orthotics were 
prescribed.  The veteran complained of pain on the balls of 
his feet.  The veteran was seen at a VA brace clinic in May 
1997 because the inserts did not seem to fit correctly.  The 
physician noted that examination showed bilateral pes planus 
with pronated forefeet.  At the hearing at the RO in June 
1997, the veteran testified that he had been given Motrin for 
his foot pain, which was particularly bad after standing.  He 
testified that his feet became swollen in the summer time.  
The veteran also testified that he had calluses on his big 
toes and on the balls of his feet.  

VA records show that in January 1998 the veteran complained 
of bilateral heel pain and pain at the base of both great 
toes.  Examination showed pes planus with calcaneal valgus 
(mild) and metatarsal pain of the great toe, bilaterally.  It 
was noted that the veteran's orthotics had thinned.  The 
impression was plantar fasciitis, pes planus, mild 
metatarsalgia.  New orthotics were prescribed.  In May 1998, 
the veteran had not yet received his new orthotics, but they 
were located at that visit.  At that time, he was noted to 
have bilateral pes planus with long arch tenderness and mild 
calcaneal valgus, left greater than right.  At a VA 
examination in April 1999, the veteran reported that he 
noticed pain and swelling of his feet with standing for a 
long period, and this occurred approximately every day.  He 
said those symptoms were relieved with short stints of rest.  
The physician found no pain on examination, but stated the 
veteran had continued need for inserts for his feet.  

At a VA examination in September 2000, the veteran complained 
of constant foot pain, bilaterally, with weakness, stiffness, 
swelling, heat and redness, and lack of endurance.  He said 
that both feet locked 2 to 3 times a week, more on the right 
than on the left.  He also stated that he fell every 3 to 4 
months, but lost his balance more often, usually catching 
himself before he fell.  He said that precipitating factors 
included walking on concrete and prolonged standing, walking 
or squatting.  Alleviating factors were medications, 
elevating his feet on pillows and wearing shoe inserts.  
Examination revealed pes planus, bilaterally, with hammertoes 
of toes 2-5, bilaterally.  There was some pain on palpation 
over the arches and heels, bilaterally.  There was mild 
hallux valgus, bilaterally.  The toes could be manipulated 
back into place.  The diagnosis was pes planus with mild 
plantar fasciitis.  

When seen at a VA podiatry clinic in February 2001, the 
veteran complained of painful arches secondary to flat feet.  
On examination there was mild generalized tenderness to the 
arches of both feet.  There was hyperpronation of the 
subtalar joints with flattening of the arches on weight 
bearing.  The assessment was pes planus.  New orthotics were 
planned.  When seen in July 2002, the veteran complained of 
foot pain.  It was noted that his inserts were worn out.  The 
assessment was pes planus with custom inserts worn out.  New 
orthotics and boots were planned.  

Applying the criteria of the rating schedule to the facts of 
the case, the veteran's oral testimony indicated he 
experienced swelling and callosities of both feet and he 
complained of swelling of his feet at various examinations.  
Although no examiner has noted swelling or calluses on either 
foot, the Board finds the veteran's oral testimony to be 
credible regarding the presence of swelling affecting his 
feet after prolonged use.  The evidence also shows the 
veteran's feet to be tender on palpation during examinations 
and at visits to podiatry and orthotics clinics.  He has 
received treatment for bilateral foot pain related to pes 
planus and plantar fasciitis. 

An evaluation greater than 10 percent for pes planus requires 
evidence of marked deformity.  In this regard, the objective 
evidence demonstrates that he has pronation of the forefeet, 
mild hallux valgus and hammertoes, bilaterally.  Also, he 
requires the use of supportive orthotic inserts because of 
his pes planus.  Although it is not clear that it can be 
unequivocally stated that pain on manipulation and use of the 
feet is "accentuated," the Board finds that the 
constellation of symptomatology associated with the veteran's 
bilateral pes planus more closely approximates the schedular 
criteria for a 30 percent rating for severe bilateral pes 
planus than the criteria for a 10 percent rating when the 
limitations of use of his feet due to pain are considered 
along with the other symptoms, particularly the objective 
evidence of marked deformity in terms of pronation.  With 
application of 38 C.F.R. § 4.7 and resolving all doubt in the 
veteran's favor, the Board concludes that the criteria for an 
initial 30 percent rating, for bilateral pes planus have been 
met.  

Although a 30 percent rating may be assigned for the 
veteran's bilateral pes planus, the evidence does not support 
the allowance of a 50 percent rating.  In this regard, the 
evidence does not demonstrate that the veteran's pes planus 
is manifested by symptomatology such as marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement or severe spasm of the tendo achillis on 
manipulation.  There is also no indication that his orthotic 
arch supports do not improve his disability.  Accordingly, a 
rating in excess of 30 percent is not warranted.  

With respect to the veteran's bilateral pes planus, the 
appeal arises from the veteran's disagreement with the 
initially assigned disability evaluation, which raised the 
possibility of the award of separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  There is, however, no evidence that the veteran's 
service-connected bilateral pes planus has changed 
significantly from the date of his initial claim for service 
connection in March 1996.  The competent evidence of record 
indicates that his symptoms of marked deformity, pain and 
indications of swelling on use have generally remained the 
same throughout the appeal period.  For the reasons discussed 
above, the Board finds that the veteran is entitled to an 
initial evaluation of 30 percent, but no more, for bilateral 
pes planus under Diagnostic Code 5276 as of the effective 
date of service connection, March 2, 1996.  



Cervical spine disability

The RO granted service connection for degenerative joint 
disease of the cervical spine in June 1996 and assigned a 
noncompensable evaluation from March 2, 1996.  The veteran 
disagreed with this initial evaluation.  A January 2003 
rating decision increased the evaluation to 10 percent from 
September 21, 2000.  

Pursuant to the schedular criteria, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, compensable ratings are provided where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. 4.71, Diagnostic Code 
5003 (2002).

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R.  
4.6 (2002).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board notes, however, that the DeLuca 
standards do not apply when a veteran is at the maximum for 
limitation of motion and where a higher evaluation is based 
on ankylosis.  Johnston, 10 Vet. App. at 85.  

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted.  A 20 percent rating is 
warranted for moderate limitation of motion.  A 30 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).

Service medical records show that in May 1995 the veteran was 
seen with complaints of stiffness in his neck for the past 
month.  He reported that he had fallen in the field and 
"jerked" his neck.  He said that currently he experienced 
pain when his head was turned or bent from side to side.  He 
said he had more pain on the right side of his neck.  On 
examination, there was full active range of motion and 
questionable tenderness to palpation.  The clinical 
assessment was cervical strain.  X-rays at that time showed 
mild narrowing of the right C3/4 and C4/5 neural foramina.  

In the report of April 1996 VA X-rays of the cervical spine, 
the radiologist stated that vertebral body heights and disc 
space were maintained and the neural foramina were patent.  
At a VA clinical examination in April 1996, the veteran gave 
a history of having fallen with his head jerked backwards in 
service.  He said that since that time he had had a lot of 
trouble with his neck being painful and stiff.  On 
examination, the muscles of the neck were moderately tight 
and tender.  There was full range of motion of the neck.  The 
physician noted that it was painful for the veteran to 
perform complete lateral flexion on the left and rotation to 
the left secondary to pain on the left.  The diagnosis was 
chronic cervical strain.  

At a VA orthopedic examination in April 1999, there was full 
flexion, extension and lateral rotation of the cervical spine 
without pain.  X-rays reportedly showed no osteoarthritis and 
no narrowing of the foramina.  

At a VA examination in September 2000, the veteran reported 
intermittent neck pain, which he ranked as 5 on a scale of 
10, with weakness, stiffness and lack of endurance.  He said 
that precipitating factors for flare-ups were prolonged 
standing, walking on concrete floors and prolonged sitting, 
and he reported that flare-ups occurred once or twice a week 
and lasted for 2-3 days.  He said that both hands went numb 
when he was driving while resting his arms on top of the 
steering wheel.  He said that as soon as he lowered his arm 
and moved it around, the feeling returned.  On examination, 
there was cervical spine lateral flexion from 0 to 45 
degrees, on the right and left, with pain beginning at 40 
degrees, bilaterally.  There was flexion from 0 to 60 
degrees, extension from 0 to 75 degrees, and rotation to the 
right and to the left from 0 to 80 degrees.  The examiner 
said there was full range of motion but the muscles in the 
neck were tight and tender to palpation.  A VA outpatient 
note showed that in May 2002 the veteran complained of 3 days 
of left neck pain that radiated down his back to his left hip 
area.

Rating from March 2, 1996, to April 11, 1999

The April 1996 examination findings showed no arthritic 
changes of the cervical spine by X-ray, and there was full 
motion of the cervical spine, but the examiner recognized 
pain on flexion and rotation of the neck to the left.  The 
Court has pointed out that 38 C.F.R. § 4.40 recognizes that 
functional loss may be caused by pain "on use" or a 
"limitation of flexion" and that functional loss caused by 
either factor should be compensated at the same rate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The 
Court has stated that under the regulations, functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded.  Id.  In Schafrath, 
the Court further pointed out that 38 C.F.R. § 4.45 
specifically directs that painful motion must be considered a 
part of disability when rating the joints for purposes of 
disability benefits.  Id.  Although there was full motion of 
the cervical spine at the April 1996 examination, the 
existence of painful motion noted by the physician was 
supported by the objective finding of tight and tender neck 
muscles thereby supporting the finding of functional loss due 
to neck pain.  As the presence of functional loss due to pain 
is supported by adequate pathology and the physician's 
finding of painful motion, with the application of 38 C.F.R. 
§ 4.40 and 4.45 a compensable, i.e., 10 percent, rating is 
warranted under Diagnostic Code 5290 for the cervical spine 
disability from March 2, 1996, the day following the 
veteran's separation from service, to April 11, 1999, after 
which improvement was shown.  See DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  

Rating from April 12, 1999, to September 20, 2000

As outlined above, when the veteran underwent a VA orthopedic 
examination on April 12, 1999, he voiced no complaints 
regarding his cervical spine, X-rays were normal, and there 
was no limitation of range of motion, painful motion or any 
other functional loss demonstrated on examination.  In the 
absence of any complaints or findings concerning the 
veteran's cervical spine at the April 12, 1999, examination 
or during the period from that date to the September 21, 
2000, examination, the Board concludes that the criteria for 
an initial compensable rating from April 12, 1999, to 
September 20, 2000, have not been met.  

Rating from September 21, 2000, to the present

At the September 21, 2000, VA examination, the examiner noted 
that the veteran reported flare-ups of neck pain that 
occurred once or twice a week and lasted for 2 to 3 days.  At 
that time there was full range of cervical spine motion with 
pain on right and left lateral flexion; the muscles in the 
neck were tight and tender to palpation.  Based on this 
examination report, the RO assigned an initial 10 percent 
rating for the veteran's cervical spine disability from 
September 21, 2000.  Upon review of this evidence, the Board 
concludes that it supports the initial 10 percent rating, but 
no more.  Although the examiner reported full range of 
cervical spine motion, evidence of painful motion is 
supported by findings of painful motion on the last 5 degrees 
of lateral flexion and the neck muscles being tight and 
tender to palpation.  In view of this and the veteran's 
reports of flare-ups of pain and stiffness and application of 
38 C.F.R. § 4.40 and 4.45, the Board concludes that an 
initial compensable, i.e., 10 percent, rating is warranted 
under Diagnostic Code 5290 for the cervical spine disability 
starting from September 21, 2000, to the present.  See DeLuca 
v. Brown, 8 Vet. App. 202, 207-08 (1995).  The evidence does 
not, however, support a higher rating as the painful motion 
has been shown only at the extremes of lateral flexion and 
the reports of flare-ups have not been shown to be equivalent 
to moderate impairment or moderate limitation of motion of 
the cervical spine, which would be required for a 20 percent 
rating under Diagnostic Code 5290.  The Board therefore finds 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's cervical 
spine disability from September 21, 2000, to the present, and 
that aspect of the claim must be denied.  

Bilateral patellofemoral pain syndrome

Background

Service medical records show that in April 1992, the veteran 
reported having hyperextended his left knee, with continuing 
pain a week after the injury.  Examination showed tenderness 
to palpation, swelling and decreased range of motion due to 
pain.  X-rays showed no abnormalities, and the clinical 
diagnosis was left knee traumatic synovitis.  Physical 
therapy was prescribed, and a profile was assigned until 
August 1992.  The veteran complained of bilateral knee pain 
on multiple occasions during 1994 and 1995 and was diagnosed 
as having bilateral retropatellofemoral pain syndrome.  April 
1995 X-rays of the right and left knee were normal.  At an 
orthopedics consultation in December 1995, the assessment was 
bilateral patellofemoral pain syndrome.  The orthopedist 
stated that the veteran was cleared for separation from 
service and recommended that the veteran file a VA claim.  

At the April 1996 VA examination, the veteran reported that 
his knees were pain free at times but that he could not run 
distances and his knees began to ache after about two hours 
of farm work such as pushing a power mower.  He said he woke 
up with a great deal of knee stiffness about a third of the 
time and it took him about half an hour to really get his 
knees moving.  He said that his knees popped at times, but he 
was not sure whether they locked or gave way.  On 
examination, the knees were stable without effusion, and 
McMurray testing was negative.  There was mild crepitance 
under the patellae, and on the left there was some 
parapatellar tenderness to palpation.  X-rays of the knees 
were normal.  

VA outpatient records dated from August 1996 to January 1999 
include no mention of the veteran's knees.  

At a VA orthopedic examination in April 1999, the veteran 
denied any weakness, stiffness, swelling, heat or redness 
associated with either knee, but said he had pain with 
increased activity such as squatting.  He said that 
precipitating factors for knee pain included standing for 
long periods of time.  On examination, there was extension to 
3 degrees for both knees, which the physician said was 
normal.  For both knees, there was flexion to 130 degrees, 
actively, and to 133 degrees, passively.  Quadriceps and 
hamstring strength were 5/5, bilaterally.  Both knees were 
stable, except at 30 degrees both knees appeared to have 5 
degrees of laxity of the mediocollateral ligament.  X-rays of 
both knees reportedly showed no signs of dislocation, 
fracture or degenerative joint disease.  

At a VA examination in September 2000, the veteran complained 
of constant bilateral knee pain, which he rated as a 3 on a 
scale of 10, with weakness, stiffness, swelling, locking and 
lack of endurance.  He said his knees gave way once a week, 
and he reported he had flare-ups of the knees every 2 to 3 
weeks lasting for 4 to 5 days.  He said the pain during 
flare-ups was 8 to 10.  On examination, the range of motion 
of each knee was from 0 to 140 degrees with no pain.  There 
was crepitus bilaterally.  Bilaterally, there was neither 
laxity nor effusion, and drawer tests were negative.  The 
diagnosis was patellofemoral pain syndrome.  The examiner 
commented that pain is very subjective and she was surprised 
at some of the veteran's answers related to how often flare-
ups occurred and lasted.  She went on to say that she would 
never try to say how much pain she thought the veteran was 
legitimately having.  

VA outpatient records dated from January 2001 to October 2002 
include no mention of the veteran's knees.  

Analysis

The veteran is seeking an initial rating for his bilateral 
patellofemoral pain syndrome in excess of the noncompensable 
rating assigned by the RO.  Review of the record outlined 
above shows that prior to the April 12, 1999, VA examination, 
the veteran's bilateral patellofemoral pain syndrome was 
manifested by mild crepitance under the patellae and some 
parapatellar tenderness to palpation of the left knee with 
complaints of pain and stiffness.  The range of motion of 
both knees from 3 to 133 degrees, actively, shown at the 
April 1999 VA examination was slightly limited, as normal 
range of motion of a knee is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2002).  At that time, examination 
also revealed some laxity of the mediocollateral ligament, 
bilaterally.  The examiner did not note crepitance or 
tenderness of either knee, but the veteran said he had knee 
pain with increased activity such as squatting.  At the time 
of the September 2000 examination, the veteran complained of 
constant bilateral knee pain with weakness, stiffness, 
swelling, locking and lack of endurance.  Although he 
reported instability and flare-ups, the only objective 
finding was crepitance of both knees with full range of 
motion and no pain.  Arthritis has not been demonstrated at 
any time during the appeal period.  

The veteran's service-connected bilateral patellofemoral pain 
syndrome is currently rated by analogy to Diagnostic Code 
5257 (other impairment of knee).  See 38 C.F.R. § 4.20 (when 
an unlisted condition is encountered, it will be permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected but also the anatomical 
localization and symptomatology are closely analogous).  

Under Diagnostic Code 5257, slight impairment of a knee, 
including recurrent subluxation or instability, warrants a 10 
percent rating.  A 20 percent rating requires moderate 
impairment, and a 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Rating Schedule does not provide a zero percent evaluation 
for Diagnostic Code 5257.  In such a situation, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. 
§ 4.31 (2002).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  After 
having carefully considered the matter, the Board has reached 
the conclusion that, based on the veteran's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology, the veteran's patellofemoral pain syndrome is 
most appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  The veteran has not contended that another 
diagnostic code would be more appropriate.  

The Board has considered rating the veteran's service-
connected right and left knee disabilities based on 
limitation of motion.  There is, however, no evidence of 
record that at any time since service has the motion of 
either leg been limited to such an extent as to warrant 
consideration under Diagnostic Code 5260 or 5261.  Under 
those codes, flexion limited to 45 degrees or extension 
limited to 10 degrees warrants a 10 percent rating while a 20 
percent rating requires flexion limited to 30 degrees or 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The limitation of flexion to 
133 degrees and limitation of extension to 3 degrees shown 
for each knee at the April 1999 examination certainly fall 
far short of the requirements for a compensable rating for 
either knee under Diagnostic Code 5260 or 5261.  

Finally, there is no evidence of symptomatology, diagnosis or 
clinical findings that would allow for the application of any 
other diagnostic code.  

The evidence shows that throughout the appeal period, the 
veteran's self-reported symptomatology for each knee 
principally consists of complaints of pain with increased 
pain on use.  Clinical findings have included crepitance in 
each knee throughout the appeal period with some limitation 
of motion and laxity of each knee shown in 1999.  Taking into 
consideration the veteran's accounts of pain and limitation 
of function, as well as the clinical reports that all 
document crepitus and the one that documents limitation of 
motion and mediocollateral ligament laxity, the Board finds 
that the disability of each knee approximates slight 
impairment as opposed to no impairment.  With application of 
38 C.F.R. § 4.7, which provides that the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating, a 10 
percent rating may therefore be assigned for the veteran's 
right knee disability and a separate 10 percent rating may be 
assigned for the left knee disability, both under Diagnostic 
Code 5257.  

The Board finds no basis in the evidence to show that either 
knee meets the criteria for the next higher 20 percent rating 
under Diagnostic Code 5257.  Although the veteran reports 
periods of increased pain, there is no competent medical 
evidence of symptoms that are consistent with moderate 
impairment, such as altered gait.  There have been limited 
findings of impairment of either knee.  In the Board's 
judgment, the level of the veteran's self-reported pain on 
flare-ups at the September 2000 examination is tempered by 
the absence of any indication that the veteran has sought VA 
or other treatment for his knees at any time since service.  
In short, the criteria for a 20 percent disability rating 
have not been met for either knee, and the veteran has 
pointed to no evidence that is consistent with the assignment 
of a 20 percent rating.  In this regard, the Board notes that 
the Court has held that where a diagnostic code is not 
predicated on limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. § 4.40 and 
4.45, with respect to pain, do not apply.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

In summary, the veteran here disagreed with the initially 
assigned noncompensable rating for his service-connected 
bilateral patellofemoral pain syndrome.  Under theses 
circumstances, separate, staged ratings, are potentially 
assignable for different periods of time as warranted by the 
evidence.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the evidence discussed above is sufficient to 
award an initial 10 percent rating for each knee from the day 
following separation from service.  The first findings of 
limitation of motion and ligamentous laxity came later at the 
April 1999 examination, but neither at that time nor later, 
has the evidence supported the assignment of ratings higher 
than 10 percent.  For the reasons discussed above, the Board 
concludes that the veteran is entitled to an evaluation of 10 
percent for patellofemoral syndrome for each knee under 
Diagnostic Code 5257 as of March 2, 1996.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the knees is denied.  

An initial rating in excess of 30 percent for PTSD, for the 
period from March 2, 1996, to May 11, 1999, is denied.  

An initial rating of 100 percent for PTSD, for the period 
from May 12, 1999, to September 20, 2000, is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.  

An initial rating of 70 percent for PTSD, for the period from 
September 21, 2000, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

An initial rating in excess of 10 percent for residuals of a 
right inguinal hernia is denied.  

An initial rating of 30 percent, from March 2, 1996, for 
bilateral pes planus is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

An initial rating of 10 percent for cervical spine 
disability, for the period from March 2, 1996, to April 11, 
1999, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  

An initial compensable rating for cervical spine disability, 
for the period from April 12, 1999, to September 20, 2000, is 
denied.  

An initial rating in excess of 10 percent for cervical spine 
disability, for the period from September 21, 2000, is 
denied.  

An initial rating of 10 percent, from March 2, 1996, for 
patellofemoral pain syndrome of the right knee is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  

An initial rating of 10 percent, from March 2, 1996, for 
patellofemoral pain syndrome of the left knee is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

